Exhibit 10.2

 

[g313361kci001.jpg]

Andrews Kurth LLP

Waterway Plaza Two

10001 Woodloch Forest Drive

Suite 200

The Woodlands, Texas 77380

713.220.4801 Phone

713.220.4815 Fax

andrewskurth.com

 

Craig L. Stahl

713.220.4834 Direct

713.238.7478 Fax

craigstahl@andrewskurth.com

 

December 7, 2007

 

By Facsimile

 

Mr. Robert L. Ketchand

Boyer & Ketchand

9 Greenway Plaza, Suite 3100

Houston, Texas 77046

 

Mr. John H. Kim

The Kim Law Firm

4309 Yoakum Blvd., Suite 2000

Houston, Texas 77006

 

Mr. Francis I. Spagnoletti

Spagnoletti & Co.

401 Louisiana, 8th Floor

Houston, Texas 77002

 

Mr. David J. Beck

Mr. Alistair B. Dawson

Beck, Redden & Secrest, L.L.P.

One Houston Center

1221 McKinney St., Suite 4500

Houston, Texas 77010

 

Mr. Melvyn L. Douglas

Melvyn L. Douglas P.C.

5500 Preston Road, Suite 393

Dallas, Texas  75205-2676

 

Mr. Charles A. Sharman

Nine Greenway Plaza, Suite 3040

Houston, Texas 77046

 

Re:          Case No. 2006-01984; MOSH Holding, L.P. v. Pioneer Natural
Resources Company, Pioneer Natural Resources USA, Inc., Woodside Energy (USA)
Inc., and JPMorgan Chase Bank, N.A., as Trustee of the Mesa Offshore Trust; In
the 334th Judicial District Court of Harris County, Texas

 

Settlement Agreement and Release executed on or about December 3, 2007

 

Dear Counsel:

 

This letter agreement is an amendment and modification to the Settlement
Agreement and Release (the “Agreement”) by and among JPMorgan Chase Bank, N.A.
individually and as Trustee of the Mesa Offshore Trust, MOSH Holding, L.P.,
Dagger-Spine Hedgehog Corporation, and the Wiegand Group.  Unless otherwise
defined, all capitalized terms used herein shall have the meaning stated in the
Agreement.  The parties agree that these modifications are necessary and proper
because the Court scheduled the hearing on the parties Joint Motion for Approval
of Settlement Agreement (“Joint Motion”) on January 16, 2008, which is a date
different than the January 11, 2008 date anticipated in the Settlement
Agreement.

 

--------------------------------------------------------------------------------


 

The parties, by and through their undersigned counsel, agree to the following
modifications to the Agreement:

 


1.             THE DATE IN THE FIRST SENTENCE OF SECTION 1(A) IS CHANGED FROM
“JANUARY 14, 2008” TO “JANUARY 21, 2008” AS THE DATE JPMORGAN’S RESIGNATION AS
TRUSTEE OF THE TRUST WILL BECOME EFFECTIVE.


 


2.             THE DATE IN THE LAST SENTENCE OF SECTION 1(D) IS CHANGED FROM
“JANUARY 14, 2008” TO “JANUARY 21, 2008” AS THE DATE ON WHICH THE PRINCIPAL
OUTSTANDING BALANCE ON THE NOTE SHALL NOT EXCEED $2.2 MILLION.


 


3.             PARAGRAPH 3 IN THE PROPOSED ORDER REFERENCED IN SECTIONS 2(D) AND
(E) SHALL PROVIDE “THE TRUSTEE’S RESIGNATION IS HEREBY ACCEPTED BY THE COURT
EFFECTIVE 12:01 A.M. ON JANUARY 21, 2008.”


 

The parties acknowledge that while this letter agreement does not materially
change the Agreement, the modifications to the Agreement are subject to
Section 9(i) of the Agreement, which requires the parties hereto to petition the
Court with notice to counsel for the parties to the Litigation of any
modification of the terms of procedures required under the Agreement.  To comply
with Section 9(i), the parties agree to file a supplement to their Motion for
Approval of Settlement Agreement that identifies modifications contained herein
and seeks the Court’s review and approval of the modification.  The Supplement
to the Joint Motion shall include a revised proposed Order and shall be served
on all parties to the Litigation.

 

The undersigned counsel have authority to enter into this letter agreement on
behalf of their respective clients.

 

 

Very truly yours,

 

 

 

 

 

ANDREWS KURTH LLP

 

 

 

 

 

/s/ Craig L. Stahl

 

 

Craig L. Stahl

 

 

CLS/dp

 

2

--------------------------------------------------------------------------------


 

APPROVED :

 

 

 

 

 

By:

/s/ Craig L. Stahl

 

By:

/s/ John H. Kim

 

 

Craig L. Stahl

 

John H. Kim

 

Andrews Kurth LLP

 

The Kim Law Firm

 

Waterway Plaza Two, Suite 200

 

4309 Yoakum Blvd, Suite 2000

 

10001 Woodloch Forest Drive

 

Houston, Texas 77006

 

The Woodlands, Texas 77380

 

 

 

 

ATTORNEYS FOR JPMORGAN CHASE

By:

/s/ Francis I. Spagnoletti

 

BANK, N.A., INDIVIDUALLY AND AS

 

Francis I. Spagnoletti

TRUSTEE OF THE MESA OFFSHORE

 

Spagnoletti & Co.

TRUST

 

401 Louisiana, 8th Floor

 

 

Houston, Texas 77002

 

 

 

 

ATTORNEYS FOR: MOSH Holding, L.P.,  Keith A. Wiegand, Ronnie McGlothlin, Gordon
W. Bader, Roger R. Bean, Jennifer J. Bean, Tracey M. Stump, Scott W. Bean, James
Blau, Larry W. Bradley, Richard Brown, Scott Curran, Ron Davis, Mark Dittus,
John C. Easton, Jamie Arnold, John Easton Schwab Brokerage, John Easton Schwab
Roth, John Easton Schwab IRA, John Easton Scottrade Brokerage, John Easton
Trust, Jamie Arnold Schwab IRA, Vicki Easton Schwab IRA, James Figielski, James
Figielski Pension Plan, Ami Schecter, Ami Schecter Roth IRA, Kathleen Friend,
Patricia L. Hendrix, Ben Hoos, Matt Hoos, Philip Hoos, John W. Hovanec, Nicole
M. Kimball, Matthew J. King, Darrell M. Leis, J.D. Maddox, Roy G. Maddox, John
McCall, Katrina McGlothlin, Mary R. McNamara, Michael E. McNamara, Monika Meier,
Mallory Mikkelsen, Dean P. Miles, Elizabeth A. Miles-Cunningham, Lori Miles,
Robert M. Miles, Sharon A. Miles, William Kevin Miles, Gara Sue Pelcher, Jeffrey
T. Pelcher, The Pelcher Company Keogh Plan, Jeffrey Thomas Pelcher Custodial for
Nathan Allen Pelcher Roth IRA, Gara Pelcher Ten Com, Jeffrey T. Pelcher
Custodial for Derrick T. Pelcher, Jeffrey T. Pelcher Custodial for Nathan A.
Pelcher, Adriene Rohleder, John Selep, John M. Speight, Gordon A. Stamper,
Jessica Stamper, Armin Sternberg, Robert Todd, T.D. Tommey, Lyle Wagman, Barbara
Wiedemann, Knut Wiedemann, Nichole Wiedemann, Jerry L. Wolf, and Galen R. Young

By:

/s/ Robert L. Ketchand

 

 

Robert L. Ketchand

 

Boyer & Ketchand, P.C.

 

Nine Greenway Plaza, Suite 3100

 

Houston, Texas 77046

 

ATTORNEYS FOR MOSH HOLDING, L.P.

AND DAGGER-SPINE HEDGEHOG

CORPORATION

 

 

By:

/s/ Melvyn L. Douglas

 

 

Melvyn L. Douglas

 

Melvyn L. Douglas P.C.

 

5500 Preston Road, Suite 393

 

Dallas, Texas 75205-2676

 

ATTORNEY FOR DAGGER-SPINE

HEDGEHOG CORPORATION

 

 

By:

/s/ Charles A. Sharman

 

 

Charles A. Sharman

 

Nine Greenway Plaza, Suite 3040

 

Houston, Texas 77046

 

3

--------------------------------------------------------------------------------